                        Case 2:20-cv-00844-JCM Document 29 Filed 07/31/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    DESERT LAND LOAN ACQUISITION,                         Case No. 2:20-CV-844 JCM
                      LLC, et al.,
                 8                                                                      AMENDED ORDER
                                                            Plaintiff(s),
                 9
                             v.
               10
                      BRIAN SHAPIRO, et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is appellants Desert Land Loan Acquisition, LLC; Howard
               14
                      Bulloch; Cristi Bulloch, Solely in her Capacity as Trustee of The Cristi Bulloch Separate
               15     Property Trust Dated 03/28/2003; The Bulloch Heritage Trust; The Howard and Cristi Bulloch
               16     Family Trust Dated 9/14/1995; The Howard Bulloch Separate Property Trust Dated
               17     03/28/2003’s motion for voluntary dismissal of appeal pursuant to Fed. R. Bankr. P. 8023,
               18     without prejudice, with each side to bear its own attorneys’ fees and costs. (ECF No. 26).

               19     Appellees have not responded, and the deadline has passed.
                             Under Federal Rule of Bankruptcy Procedure 8023, “an appeal may be dismissed on the
               20
                      appellant’s motion on terms agreed to by the parties or fixed by the district court or BAP.” Here,
               21
                      the appellants seek to voluntarily dismiss the instant appeal, with each side to bear its own
               22
                      attorneys’ fees and costs.
               23
                             Pursuant to Local Rule 7-2, an opposing party must file points and authorities in response
               24     to a motion and failure to file a timely response constitutes the party’s consent to the granting of
               25     the motion and is proper grounds for dismissal. See LR IB 7-2(d); United States v. Warren, 601
               26     F.2d 471, 474 (9th Cir. 1979). However, prior to dismissal, the district court is required to weigh
               27     several factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s

               28     need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy


James C. Mahan
U.S. District Judge
                        Case 2:20-cv-00844-JCM Document 29 Filed 07/31/20 Page 2 of 2



                1     favoring disposition of cases of their merits; and (5) the availability of less drastic sanctions.”
                2     Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (citing Henderson v. Duncan, 779 F.2d 1421,

                3     1423 (9th Cir. 1986)).

                4            In light of appellee’s lack of response and weighing the factors identified in Ghazali, the
                      court finds dismissal of this matter appropriate. The records reflect proper notice of the motion,
                5
                      and respondent’s actions demonstrate an awareness of this matter. Ample time has passed since
                6
                      the response’s deadline of July 8, 2020.
                7
                             Accordingly,
                8
                             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that appellants Desert Land
                9
                      Loan Acquisition, LLC; Howard Bulloch; Cristi Bulloch, Solely in her Capacity as Trustee of
              10
                      The Cristi Bulloch Separate Property Trust Dated 03/28/2003; The Bulloch Heritage Trust; The
              11
                      Howard and Cristi Bulloch Family Trust Dated 9/14/1995; The Howard Bulloch Separate
              12
                      Property Trust Dated 03/28/2003’s motion for voluntary dismissal of appeal (ECF No. 26) be,
              13
                      and the same hereby is, GRANTED.
              14
                             The matter of Desert Land Loan Acquisition, LLC et al v. Shapiro et al, case number
              15
                      2:20-cv-00844-JCM, be, and the same hereby is, DISMISSED.
              16
                             The clerk is instructed to strike the entered judgment. (ECF No. 28).
              17
                             The clerk is instructed to close the case accordingly.
              18
                             DATED July 31, 2020.
              19
              20
                                                                   __________________________________________
              21                                                   UNITED STATES DISTRICT JUDGE

              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
